DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on August 19, 2021. Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2011 was considered by the examiner. See attached PTO-form 1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarty et al. (US Patent No. 8,938,711) (hereinafter “McCarty”) in view of Saha et al. (US 2007/0239742 A1) (hereinafter “Saha”).
As per claim 1, McCarty discloses a system, comprising: 
a first computing device storing a data design model (Fig. 2, # 202, system stored pre-build software code);
a second computing device comprising at least one processor and memory storing executable instructions that, when executed by the at least one processor, cause the second computing device to perform operations comprising: 
receiving a first portion of the data design model from the first computing device and via a network (Fig. 2, # 204, receiving user input creating a model of healthcare service); 
determining a data design sub-model based at least in part on the first portion of the data design model (Fig. 2, # 208); 
creating a data structure using the data design sub-model, wherein the data structure comprises one or more elements, and wherein a first element of the one or more elements corresponds to a second element of the data design model (Fig. 2, #210; Fig.3, col. 9, lines 45-48, as creation of customized software application from a user’s perspective); and 
transmitting the data structure to a third computing device associated with a remote system (Fig. 1, para. 0024) 
McCarty does not explicitly teach, but Saha teaches hierarchical data design model (para. 0045). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of McCarty to implement the hierarchical design model as taught by Saha because it would provide users’ conveniently for data elements mapping efficiency. 

As per claim 2, McCarty further teaches wherein creating the data structure using the data design sub-model comprises: creating the first element within the data structure; determining the second element within the hierarchical data design model corresponding to the first element; determining a name for the first element based on a unique identifier of the second element in the hierarchical data design model; determining a type for the first element based on a type of the second element in the hierarchical data design model; and determining a relationship between the first element and another element in the data structure, based on one or more relationships of the second element in the hierarchical data design model (Fig. 2, para. 0043).  
As per claim 3, McCarty further teaches the third computing device associated with the remote system, the third computing device comprising at least one processor and memory storing executable instructions that, when executed by the at least one processor, cause the third computing device to perform operations comprising: receiving the data structure from the second computing device over a computer network; receiving, from the first computing device, the first portion of the hierarchical data design model; determining, based on the first portion of the hierarchical data design model, that the first element in the data structure corresponds to the second element in the hierarchical data design model; and storing the data structure in the memory of the third computing device, based at least in part on determining that the first element in the data structure corresponds to the second element in the hierarchical data design model (Fig. 1, para. 0024).  
As per claim 4, McCarty further teaches wherein the executable instructions further cause the second computing device to perform operations comprising: verifying that the first element in the data structure conforms to the hierarchical data design model, prior to transmitting the data structure to the third computing device (para. 0040).  
As per claim 5, McCarty further teaches a network device, wherein the network device is configured to monitor network traffic between the second computing device and the third computing device, the network device comprising at least one processor and memory storing executable instructions that, when executed by the at least one processor, cause the network device to perform operations comprising: receiving the data structure from the second computing device; determining that the first element in the data structure conforms to the hierarchical data design model; and transmitting the data structure to the third computing device, based at least in part on determining that the first element in the data structure conforms to the hierarchical data design model
As per claim 6, McCarty further teaches wherein the second computing device comprises a customer mobile device operating on an unsecure computer network, and wherein the third computing device comprises a computer server operating on a private secure computer network (Fig. 1). 
As per claim 7, McCarty discloses a method, comprising: 
receiving, by a first computing device, a data design comprising at least a first data element; determining a first attribute of the first data element (Fig. 2, # 204, receiving user input creating a model of healthcare service); 
receiving, from a second computing device, at least a portion of a data design model; determining a second data element within the data design model associated with the first data element Fig. 2, # 210); 
retrieving, from the data design model, a second attribute associated with the second data element; determining that the first attribute corresponds to the second attribute; identifying a data structure associated with the data design (Fig.3, col. 9, lines 45-48, as creation of customized software application from a user’s perspective); and 
storing or transmitting the data structure associated with the data design, based at least in part on determining that the first attribute corresponds to the second attribute (Fig. 1, para. 0024).
  McCarty does not explicitly teach, but Saha teaches hierarchical data design model (para. 0045). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of McCarty to implement the hierarchical design model as taught by Saha because it would provide users’ conveniently for data elements mapping efficiency. 
As per claims 9-13, have similar limitations as recited in claims 2-6; therefore, they are rejected under the same subject matter.
As per claim 14, McCarty discloses a method, comprising: 
receiving, via a software development environment, user input associated with a data design to be created via the software development environment (Fig. 2, # 204, receiving user input creating a model of healthcare service); 
 receiving, from a first computing device, at least a portion of a  data design model (Fig. 2, # 206);
determining a first data element within the data design model, based on the user input data (Fig. 2, #208); 
receiving a definition of the first data element from the data design model; and creating a data structure having the first data element, via the software development environment (Fig. 2, #210; Fig.3, col. 9, lines 45-48, as creation of customized software application from a user’s perspective).
 McCarty does not explicitly teach, but Saha teaches hierarchical data design model (para. 0045). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of McCarty to implement the hierarchical design model as taught by Saha because it would provide users’ conveniently for data elements mapping efficiency. 
As per claims 15-20, have similar limitations as recited in claims 2-6; therefore, they are rejected under the same subject matter.
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/     Primary Examiner, Art Unit 2168                                                                                                                                                                                                        December 12, 2022